Dismissed and Memorandum Opinion filed October 21, 2004








Dismissed and Memorandum Opinion filed October 21,
2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00781-CV
____________
 
JAMET
TETREAULT and GREG TETREAULT, 
Individually and d/b/a JGT
CONSTRUCTION, Appellants
 
V.
 
POLLACK SUMMIT
ELECTRIC, Appellee
 

 
On Appeal from the 190th District
Court
Harris County,
Texas
Trial Court Cause No.
03-11125
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed May 11, 2004.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On September 23, 2004, notification was transmitted to all
parties of the court's intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellant
filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 21, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.